United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1121
                                    ___________

Philip Eugene Roberts,                   *
                                         *
                   Appellant,            * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Arkansas.
                                         *
United States of America,                *      [UNPUBLISHED]
                                         *
                   Appellee.             *
                                    ___________

                               Submitted: January 31, 2001

                                   Filed: February 5, 2001
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

      Philip Eugene Roberts appeals the district court's dismissal of Roberts's
mandamus petition seeking declaratory and injunctive relief against the Internal
Revenue Service. Having carefully reviewed the record and the parties' submissions,
we conclude the action was properly dismissed for lack of subject matter jurisdiction.
See 26 U.S.C. § 7421(a) (except as provided, no suit for purpose of restraining
assessment or collection of any tax shall be maintained in any court); 28 U.S.C.
§ 2201(a) (declaratory judgment not available for cases involving federal taxes);
Warren v. United States, 874 F.2d 280, 281-82 (5th Cir. 1989) (5 U.S.C. § 702 did not
waive sovereign immunity where taxpayers sought declaratory relief related to penalty-
of-perjury clause on tax return). Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-